Citation Nr: 1228804	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  03-24 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 70 percent disabling. 


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1966 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which awarded service connection for PTSD and assigned a 30 percent rating. 

In April 2005, the Board remanded the Veteran's claim.  While the case was in remand status, the Veteran's disability rating for PTSD was staged to 50 percent effective February 2, 2004, and 70 percent effective June 19, 2007.  The case was returned to the Board in November 2009, at which time the Board issued a decision denying an increased rating for PTSD for the entire appeal period.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2010 Order, the Court vacated and remanded the Board's November 2009 decision and implemented the provisions of a May 2010 Joint Motion for Remand (Joint Motion).  Subsequently, in a February 2011 decision, the Board awarded a 70 percent rating, but no higher, for PTSD for the entire appeal period.  The Veteran again appealed to the Court.  In a November 2011 Order, the Court vacated and remanded the Board's February 2011 decision and implemented the provisions of an October 2011 Joint Motion.

The Veteran's attorney recently asserted that the Veteran is entitled to an effective date earlier than April 14, 2009, for a total disability rating based on individual unemployability (TDIU) awarded by the RO in March 2011.  However, the Board finds that additional development on that claim is not required since the instant decision, which awards a benefit greater than a TDIU for the entire appeal period, renders the claim moot.  Herlehy v. Principi, 15 Vet. App. 33 (2001). 



FINDING OF FACT

During the entire appeal period, the Veteran's PTSD has been productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an increased initial rating of 100 percent for PTSD have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board awards a 100 percent rating for PTSD for the entire appeal period, which constitutes a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duties to notify or assist is necessary.

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411 for PTSD, a maximum 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

After reviewing the evidence of record, the Board finds that throughout the appeal period, the Veteran's PTSD has cause total occupational and social impairment, such that the criteria for a 100 percent rating are met. 

In a February 2002 Vet Center record, the Veteran described consistent workplace conflicts and verbal altercations with coworkers, as well as difficulty maintaining friendships.  The April 2002 and February 2006 VA examiner described the Veteran as isolative, with memory and concentration problems and having only fair insight, judgment, and impulse control, as well as panic attacks and problems with authority figures.  A May 2002 letter from M.G., DO, reflects that the Veteran had weekly panic attacks, as well as poor motivation, concentration and memory.  Dr. M.G. described the Veteran as "reclusive," and stated that the Veteran had difficulty maintaining effective social relationships, both at home and in a work environment.  A February 2004 record from J.S., Ph.D., reflects that the Veteran was recently hospitalized due to disorientation, had 2 to 3 panic attacks per week and was becoming more withdrawn and isolated from his coworkers and his family.  Dr. M.G. indicated in a November 2010 letter that the Veteran was suspended from work after an exacerbation of his PTSD following the events on September 11th.  Dr. M.G. opined that the Veteran was totally disabled from PTSD and would remain so in the future.  

In December 2010, M.C., MD, stated that the Veteran suffered from impaired memory, concentration, and focus.  He stated that the Veteran had memory, concentration and focus problems, an inability to interact with others, and was prone to fits of violence and rage.  He also stated that the Veteran had ongoing suicidal and violent ideation, though without plan or intent.  Although the Veteran was employed until 2009, Dr. M.C. stated that the Veteran "was completely disabled from PTSD certainly by 2001, but likely far earlier," and was only able to survive in an occupational setting because of his accommodating employer.  

The Veteran submitted a number of lay statements describing his difficulties with temper and stress management, particularly in a work setting, as well as his social isolation.  He emphasized his problems with concentration and memory, and stated that he had lost interest in doing many things.  He stated that he frequently argued with his wife and children, and was worried that he would hurt himself or someone else. 

In an April 2008 letter, the Veteran's wife described the Veteran as defensive and angry, and as unable to talk calmly without losing his temper.  She stated that she was scared of how he reacts to stressful situations.  In an October 2010 letter, the Veteran's friend F.C. described him as a violent, angry and depressed person who did not like to associate with other people.  In a September 2010 letter, two of the Veteran's coworkers described the Veteran's occupational history, stating that he would often fly into a rage over trivial issues and suffered from severe mood swings and was lucky to have such an understanding boss. 

Additionally, the Board notes that the Veteran's Global Assessment of Functioning (GAF) scores demonstrate severe deficiencies in social and occupational functioning.  The VA examiner assigned the Veteran GAF scores of 50 (in April 2002) and 45 (in February 2006), which is congruent with serious symptoms, or any serious impairment in social and occupational functioning.  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The Veteran's private doctors assigned GAF scores ranging from 30 to 37, reflecting major impairment in several areas, such as work, family relations, judgment, thinking, or mood.  Id. 
The Veteran's difficulty with social environments, his need to largely isolate himself, and his inability to work clearly indicate that his PTSD symptoms result in total occupational and social impairment.  There is no competent medical evidence to the contrary.  Thus, the Board finds that a 100 percent rating is warranted over the entire appeal period.  

Because the Board finds that the criteria for a 100 percent rating have been met throughout the pendency of this claim, the issue of staged ratings is moot.  See Fenderson, supra.  Moreover, as a rating higher than 100 percent is not permissible, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b) (2011).


ORDER

Entitlement to an initial 100 percent rating for PTSD is granted for the entire appeal period, subject to the laws and regulations governing payment of monetary benefits. 



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


